Mr. President,
Excellencies,
Ladies and Gentlemen,
This year is different, and so is this session. The 75th anniversary of the founding of the United Nations is an opportunity for world leaders to talk about the future. But, before I do that, allow me to look back.
75 years ago, the tragedies of the Second World War led to creating a new global system based on the UN Charter. The UN as such, the only truly universal international organisation, stands as the pillar of the post-war international order. I am very proud that Czechoslovakia, and subsequently the Czech Republic of today, was among its fifty original founders. Moreover, it was a Czechoslovak diplomat, Mr Jan Papanek, who was in the group of 14 experts that finalized the text of the UN Charter. Respecting the UN Charter by all States is a prerequisite of a rules based international system, which is crucial for our peaceful coexistence on the planet.
The world has changed since 1945. Today we are facing an extraordinary pandemic situation, which has become a stress-test for our ability to cooperate in a coordinated, multilateral manner. It is exactly at times of such challenges that we need to be able to reach a high degree of mutual understanding. We should not pretend that everything works perfectly. There are systemic limitations and weaknesses to our global system. It is clear that a substantial reform is necessary. That is why I see the current health crisis as an opportunity — an opportunity to put forward ambitious reforms that will allow us to “build back better”. The Czech Republic remains a strong supporter of the UN Secretary-General in his reforms towards a more effective, transparent and responsible UN.
We are in favour of an open discussion on a revision of the multilateral health architecture. This revision needs to be based on a fair and objective evaluation of the international response to the pandemic. Unfortunately, and I say it with regret, the response we have seen by the World Health Organization has failed to exercise global health leadership. It did not act resolutely after the pandemic outbreak in
Wuhan, China, and had a very limited success — to put it softly — in helping countries prevent, protect against, and respond to disease events. The WHO has failed even in the fields it is usually praised for — in the application of its epidemiological expertise and medical know-how in order to help governments tackle virus outbreaks. Confusing recommendations by the WHO regarding wearing facemask is only one example of its questionable role during the past months.
To put it shortly, we have been again reminded of the necessity of a reform of international mechanisms to fight pandemic situations. It will not be an easy task and it deserves a lot of attention from experts as well as us, top politicians. But I declare that the Czech Republic supports such a reform and will actively contribute to it.
Let me mention one example of a concrete need for a better-coordinated action: We are witnessing a proliferation of initiatives regarding access to the COVID-19 vaccine. We call for a coordinating role of the UN in this matter in order to ensure that these initiatives are complementary, not clashing with one another. History shows that crises and competition are engines of progress. I agree. I myself was a successful businessman and I understand business opportunities. But sometimes business considerations are not the most important. There are times when all stakeholders must conduct research and development especially carefully and responsibly.
Research and innovation are of great importance and not only in the context of the search for a vaccine and medical treatment of COVID-19. This pandemic, which so badly needs efficient crisis management both at national and international level, shows us how essential it is to increase our investment in scientific research, technology development and innovation to prepare better for addressing future crises faster and much more efficiently. Equally important is multilateral cooperation in data sharing and in mobility of researchers.
The Czech Republic has contributed to the global effort to fight the virus in a coordinated way. Just one example: Czech researchers have focused on application of nanotechnology in constructing facemasks. The technology, developed in the Czech Republic, has been used in other parts of the world. And of course Czech scientists have been actively collaborating with their colleagues from abroad (from Israel, Germany or the U.S.) not only in the nanotechnology field.
But as we are in the global arena, let me revert to more universal issues. The pandemic has accelerated three major global trends that undermine effective multilateralism: 1) global geopolitical confrontation, 2) increasing political and economic fragmentation, 3) a clash between personal freedoms and technological surveillance, including the tendency for a faster introduction of artificial intelligence into the health sector.
The COVID-19 crisis is not only a huge health crisis, but has profound economic consequences. The Czech Republic has an extremely open, globally highly integrated economy and as such we have always been in favour of a strong, rules based international trade system. The capacity and ability of global economic institutions will be further tested to address large-scale economic problems. However, one thing is clear — we need a stronger and more effective WTO with updated rules and their enforcement. Achieving a credible reform of the WTO will require engagement of all member states and political capital investment by world leaders. The Czech Republic, mainly through the EU, will make every effort to enforce the existing international trade rules in the shadow of rising global trade tensions and protectionist measures. Our ambition is as open international trade as possible.
As mentioned before, in the light of the COVID-19 pandemic and its socioeconomic implications, Europe will have to redefine its role in the world. The political decisions the EU is now making to deal with the crisis will shape the future of the European project and the role of the EU as a global player in the coming years. However, as we have already heard today, every crisis is an opportunity. Within the EU we have agreed on the unprecedented European Recovery Plan that should help EU member states in facing the current crisis, which is economically comparable to the one in the 1930s. Just like 90 years ago, the best way out of a crisis is to invest through it. We have to use vast amounts of money to make Europe more sustainable and innovative. If we want to succeed on a global scale, Europe has to establish itself as a tech industry leader, which is a very difficult task in the face of the current competition, especially from the US and Chinese companies. Nevertheless, where there is a will there is a way. Europe has shown it can be a global leader in many specific areas like in tackling climate change.
The global pandemic has overshadowed many global issues that have not disappeared. Europe will eventually have to deal with illegal migration, Brexit or extensive foreign and security challenges. The European continent as such has to accept more responsibility, particularly in the area of its defense policy, in order to become a more strategically autonomous security player capable of taking a more independent action, especially in its own neighborhood. We need decision-making structures that can act swiftly in crisis and the necessary civilian and operational capabilities to carry out these decisions.
But our healthy future is not only about the economy or crisis management. It is also about information. The Czech Republic, like many other countries not merely in Europe, has had its own unfortunate experience with cyber-attacks against our hospitals. These acts simply make the effects of the pandemic worse. We call on all countries to work together through the UN to protect hospitals and other critical civilian infrastructure from future cyber-attacks. There is no better time than now to show that the international community will not tolerate aggressive cyber behaviour and that it is ready to work in a coordinated manner to become more resilient.
The coronavirus pandemic has truly shaken our world. Unfortunately, it is not the only global political problem of today. Wars and fighting are going on. The Czech Republic, together with a majority of Member States, has endorsed the Secretary General’s call for a global ceasefire. This is the time for peace. Promotion of international peace, rule of law and peaceful settlement of disputes are our key foreign policy objectives. Effective conflict prevention and mediation are the essential tools.
We are concerned about the instability in the Sahel region. The international community must continue its joint effort to assist this region. Our main goal is to empower our local partners. The Czech Republic is an active member of the Small Group in the Global Coalition against Daesh and also in the emerging Coalition for the Sahel. Our security activities focus on the EU Training Mission in Mali where we have the second largest contingent. We have also established a new national programme with a total budget of €12 million to address root causes of migration in African countries of origin and transit, as well as to support socio-economic development of this region.
The Czech Republic has an extensive and long-term engagement in stabilization assistance to unsteady areas of the Middle East. Currently, we participate, for example, in training missions in Iraq, providing assistance to refugees in the region and their host countries (approximately $6 million in 2020), and most recently we provided humanitarian assistance to Lebanon following the explosion in the port of Beirut.
We therefore welcome the recent agreement to normalize bilateral relations between the State of Israel and the United Arab Emirates. We hope this historic diplomatic achievement will enhance peace and stability in the Middle East. The Czech Republic wishes for more realism to be introduced into the way this issue is perceived within the UN.
Let me mention one more topic of concern — Belarus. I strongly believe that every society should be able to decide on its future by free and democratic elections. Independent media and civil society are crucial as they provide real-time information, document election frauds and brutality of security forces. An intra-Belarusian dialogue is the only way of resolving the crisis. Its logical outcome should be new elections.
The Czech Republic has its own experience with political transformation and democratization. We are sincerely proud of what we have managed to achieve not only in the context of the current crisis, but also, and in the first place, of the way we have become a prosperous, safe and innovative society in the thirty years since the Velvet Revolution.
Now we belong to the democratic world, we are responsible members of NATO, the EU, and other international organizations. In every respect, we are a successful country.
We have witnessed some very encouraging success stories even in fighting against the most recent invisible enemy we all need to fight. From the outset, the government of the Czech Republic had the ambition to help our businesses in their struggles while taking swift measures to advise our citizens on how to protect themselves and to repatriate home those stranded abroad. Based on a number of deaths due to COVID-19 per 1 million people we belong to the top countries in Europe. We have not won yet.
None of our countries has defeated the virus. The development is rather dynamic and the number of new cases rises every day. The upcoming months will be very hard.
Nevertheless, I am sure we will overcome the COVID-19 pandemic, just like we will overcome other global issues we are facing today. We, the Czech Republic, are ready to work with all of you, the UN Member States, making our world safer, cleaner and more prosperous.
Thank you for your attention and I wish you good health, endless energy and positive motivation for our joint effort.